OPINION.
Sternhagen:
The sole issue is whether the deduction under section 403 (a) (2) of the Revenue Act of 1921 of the value of prior-taxed property, may be reduced by the amount of $125,875.15, representing items deductible under subdivisions (1) and (3), merely *635because such items were in fact paid out of property which was identified as previously taxed, although they did not exceed in amount the value of the independent estate of the decedent. From the presentation of the case on this issue alone, we assume that there is no other question such as that in Butteworth’s Estate, 6 B. T. A. 125.
It is conceded by respondent’s counsel that the Board’s decision in Hepburn’s Estate, 11 B. T. A. 1386, requires a negative answer, but, pending review of that decision, he insisted upon a reduction. This case was submitted and has been held to await the decision of the Court of Appeals of the District of Columbia in the Hepburn case. It now appears that, while pending in that court, the Hepburn case was disposed of by stipulation, thus leaving our opinion in full force. In accordance therewith (and see Shannon's Estate, 16 B. T. A. 143, and Delano's Estate, 19 B. T. A. 580) the deduction for prior-taxed property should not be reduced by the amount of $125,875.15.

Judgment will be entered under Rule 50.